Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         June 2, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 52801-1-II

                       Respondent,

        v.

 FEN SHOU CHEN,                                              UNPUBLISHED OPINION

                        Appellant.


       GLASGOW, J.—Fen Shou Chen pleaded guilty to one count of manufacture of a controlled

substance and was released from custody on credit for time served. His plea avoided a potential

high end sentence of 10 years had he proceeded to trial. Upon his release, he was detained by the

United States Immigration and Customs Enforcement (ICE).

       Chen then moved to withdraw his guilty plea on two grounds. First, he argued that he was

denied an adequate interpreter when he entered the plea because he was only provided a Mandarin

interpreter for his plea proceedings, even though his primary dialect is Fuzhou. Second, he argued

that his attorney inadequately advised him of the immigration consequences of pleading guilty

because she told him that it was unlikely that ICE would immediately detain him when he was

released from jail. He contends that the lack of a Fuzhou interpreter also impacted his ability to

understand his attorney’s advice regarding the immigration consequences of his plea. The trial

court denied Chen’s motion to withdraw his plea.

       Chen appeals, arguing the trial court abused its discretion in denying his motion, raising

the same arguments that he did below. We affirm.
No. 52801-1-II


                                             FACTS

       In December 2017 Chen was arrested and charged with one count of manufacture of a

controlled substance, marijuana, and one count of unlawful use of a building for drug purposes.

On his attorney’s advice, Chen decided to plead guilty to the marijuana charge so that he would

be released immediately with credit for time served. The other charge was dismissed.

       At least a week before pleading guilty, Chen informed his attorney that his first language

was the Fuzhou dialect of Chinese, rather than the Mandarin dialect spoken by the interpreters they

had been using. Chen said he understood 75-80 percent of conversational Mandarin, but not legal

terminology.

       At the change of plea hearing, Chen nevertheless had a Mandarin interpreter. At the

beginning of the hearing, the interpreter confirmed that he had spoken with Chen that morning and

was satisfied that Chen understood and could communicate well with him. The trial court did not

ask Chen if he understood the immigration consequences of his plea. However, the trial court did

ask Chen if he understood his plea agreement and if it had been translated for him, and Chen said

yes. Chen also affirmed that he understood the proceedings and did not have any further questions,

other than asking about the return of some of his personal belongings.

       The plea agreement that Chen signed included a clause advising him that pleading guilty

to a crime under state law is grounds for deportation. The plea agreement also included an

interpreter certification that the Mandarin interpreter signed under the penalty of perjury, stating

that Chen understood Mandarin and that he “has acknowledged his . . . understanding of both the

translation and the subject matter of this document.” Clerk’s Papers (CP) at 7-8.




                                                 2
No. 52801-1-II


       The trial court accepted Chen’s change of plea to guilty and sentenced him to time already

served. Upon Chen’s release, ICE immediately detained him and placed him in deportation

proceedings. Chen then moved to withdraw his guilty plea with the assistance of a new attorney.

       In her declaration supporting Chen’s motion to withdraw, Chen’s original defense counsel

stated that although she thought she advised Chen that ICE might detain him, she has come to

believe that he misunderstood and was left with the impression that he would not be subject to

immigration consequences if he pleaded guilty. In hindsight she came to understand that Chen “did

not understand a good portion of things that [they] discussed, particularly the potential immigration

consequences.” CP at 56. Even if she had been clearer in communicating with Chen, she believed

“there is a good chance that he would not have understood” without a Fuzhou interpreter. Id.

       In his declaration, Chen stated that he was not accurately informed of the likelihood that

ICE would detain him upon his release from jail and that defense counsel had told him there was

“‘little to no’” chance of facing any immigration consequences from his guilty plea. CP at 49. At

the hearing on Chen’s motion to withdraw his guilty plea, he stated unequivocally that he would

not have pleaded guilty had he known that he would have been picked up by ICE upon release

from custody. In his declaration, Chen stated that he would not have pleaded guilty had he fully

understood the immigration consequences of the plea.

       At the hearing on his motion to withdraw, Chen had a Fuzhou interpreter participating by

telephone. The trial court ordered Chen’s original defense counsel to attend. Both parties agreed

that the trial court did not need to place her under oath because she was an officer of the court. She

and the trial court had the following exchange about her meetings with Chen:

              THE COURT: Thank you. And during these meetings, when you asked
       such questions, did you receive responses from Mr. Chen that were responsive?

                                                  3
No. 52801-1-II


                [DEFENSE COUNSEL]: Yes. There were times when he would ask to
        rephrase the question, but did respond appropriately.
                THE COURT: So, is it fair to say that during these meetings in December
        and January and February, that you felt you were able to effectively communicate
        with Mr. Chen, and him with you?
                [DEFENSE COUNSEL]: Yes.
                THE COURT: . . . Tell me how you came to learn that Fuzhou was his first
        dialect, first language.
                [DEFENSE COUNSEL]: I believe he was explaining to the interpreter why
        he couldn’t understand something that had happened in court. In their discussion,
        he said that his first language was Fuzhou, and so, her and I both contacted the court
        administrator and let them know that.

Verbatim Report of Proceedings (VRP) (July 6, 2018) at 20.

        Defense counsel explained to the trial court that Chen decided to plead guilty in part

because there was no ICE hold on him at the time and he knew his offense was deportable, so he

wanted to get out of custody quickly before ICE would have a chance to seize him from jail. In

addition, it had become clear that the State was adding aggravators and that if convicted after a

trial, Chen was facing a possible maximum sentence of 10 years, which was a “major contributor”

to his decision to plead guilty. Id. at 24.

        Counsel explained that she told Chen early on that the crimes he had been charged with

were deportable offenses but that she did not know the process or the likelihood that ICE would

seize Chen when he was released. She then explained:

                 [DEFENSE COUNSEL]: He asked me if there was a hold on him, an ICE
        hold, and there was not. And he asked me, like, where the facility was, and if there
        was a process. And I said that there would be hearings, and there is a procedure to
        get representation there. And he asked me if I thought he would get picked up, and
        I said I don’t know.
                 THE COURT: In the declaration filed by Mr. Chen in support of his motion
        to withdraw his guilty plea, he states, and I am going to read a portion of the
        declaration to you. [Defense counsel] told me, from my limited understanding of
        Mandarin, that there was, quote, little to no, closed quote, chance of me facing any
        immigration consequences for my guilty plea. Do you believe that you made that
        statement to him?

                                                  4
No. 52801-1-II


              [DEFENSE COUNSEL]: I believe that I said that I thought there was little
       chance of him getting picked up upon his release from custody.
Id. at 28-29.

       At the hearing on the motion to withdraw, the trial court also confirmed that Chen

understood that if he were found guilty at trial, he could be sentenced to 10 years in prison and that

one consequence of withdrawing his plea could be a 10-year sentence. Chen confirmed he wanted

to proceed with his motion.

       The trial court denied Chen’s motion. The trial court concluded that the record did not

support Chen’s contention that he could not communicate with his interpreters or counsel. The

trial court noted that counsel was able to communicate with Chen about questions he had regarding

his immigration status. At the change of plea hearing, “Chen was able to understand the translation

and to communicate well with the interpreter.” CP at 78. And during a lengthy colloquy at the

change of plea hearing, Chen’s responses to the trial court’s questions were “entirely consistent

with him having a clear understanding of the words that were being spoken.” Id.

       The trial court also concluded that counsel adequately advised Chen of the immigration

consequences of his plea. The trial court reasoned:

       The deportation consequences attached to the guilty plea entered by Mr. Chen were
       clear. Pursuant to 8 U.S.C., [§] 1227, a conviction for the unlawful manufacture of
       marijuana is deportable. Mr. Chen's counsel so advised him of that consequence. The
       defendant asserts that his attorney was unclear regarding the timing of the deportation
       proceedings and how quickly he might be transferred to federal custody. However,
       such details are not part of the effective assistance of counsel regarding immigration
       consequences.

CP at 77.

       Chen appeals.




                                                  5
No. 52801-1-II


                                            ANALYSIS

       Chen argues that the trial court erred in denying his motion to withdraw his guilty plea

because he was not provided a qualified interpreter who spoke his dialect, his attorney did not

effectively apprise him of the immigration consequences of his guilty plea, and he did not

understand the immigration consequences because of the lack of a Fuzhou interpreter. We

disagree. Although there is conflicting evidence in the record, the trial court did not abuse its

discretion when it denied the motion to withdraw.

A.     Motion to Withdraw a Guilty Plea and Standard of Review

       Under CrR 4.2(f), a trial court “shall allow a defendant to withdraw the defendant’s plea

of guilty whenever it appears that the withdrawal is necessary to correct a manifest

injustice.” “Where, as here, a criminal defendant moves to withdraw his guilty plea after judgment

has been entered, CrR 7.8 governs CrR 4.2(f).” State v. Martinez-Leon, 174 Wash. App. 753, 759,

300 P.3d 481 (2013). Under CrR 7.8(b)(5), “the trial court may relieve a party from a final

judgment for ‘[a]ny other reason justifying relief from the operation of the judgment.’” Id.

(alteration in original) (quoting CrR 7.8(b)(5)). CrR 7.8 motions are subject to the one-year time

bar for collateral attack on a judgment and sentence imposed by RCW 10.73.090. Id. Because

Chen filed his motion within a year of entry of his judgment and sentence, the motion was timely.

        “For purposes of CrR 4.2, there are four per se nonexclusive instances where a manifest

injustice exists: where (1) the defendant did not ratify the plea, (2) the plea was not voluntary, (3)

the defendant received ineffective assistance of counsel, or (4) the plea agreement was not kept.”

State v. Wilson, 162 Wash. App. 409, 414-15, 253 P.3d 1143 (2011) (footnote omitted). “The




                                                  6
No. 52801-1-II


defendant generally bears the burden of establishing the necessity for withdrawing” a guilty plea.

State v. Quy Dinh Nguyen, 179 Wash. App. 271, 282-83, 319 P.3d 53 (2013).

       We review a trial court’s denial of a motion to withdraw a guilty plea for abuse of

discretion. State v. Teshome, 122 Wash. App. 705, 709, 94 P.3d 1004 (2004). We likewise “review

a trial court’s ruling on a CrR 7.8 motion for abuse of discretion.” Martinez-Leon, 174 Wash. App.

at 759. We “defer to the trial court’s determinations on conflicting testimony, witness credibility,

and the persuasiveness of the evidence.” State v. Fry, 153 Wash. App. 235, 239, 220 P.3d 1245

(2009). “But when a trial court bases its otherwise discretionary decision solely on application of

a court rule or statute, the issue is one of law that we review de novo.” Martinez-Leon, 174 Wn.

App. at 759.

B.     Qualified Interpreter at the Change of Plea Hearing

       Chen first argues that the trial court abused its discretion in denying his motion to withdraw

his guilty plea because he was not provided a qualified Fuzhou interpreter and so his guilty plea

was involuntary. Chen explains that for the majority of his proceedings he worked only with

Mandarin interpreters, but he speaks only conversational Mandarin and his first language is the

Fuzhou dialect of Fujian Province, where Chen is from. We disagree and hold that the trial court

did not abuse its discretion.

       In Washington, “‘the right of a defendant in a criminal case to have an interpreter is based

upon the Sixth Amendment constitutional right to confront witnesses and the right inherent in a

fair trial to be present at one’s own trial.’” State v. Ramirez-Dominguez, 140 Wash. App. 233, 243,

165 P.3d 391 (2007) (internal quotation marks omitted) (footnote omitted) (quoting State v.

Gonzales-Morales, 138 Wash. 2d 374, 379, 979 P.2d 826 (1999)). RCW 2.43.010 further secures the


                                                 7
No. 52801-1-II


right of non-English speakers in Washington to the assistance of qualified interpreters in legal

proceedings.

       “In Washington, a defendant’s right to an interpreter means a right to a competent

interpreter.” Teshome, 122 Wash. App. at 711. The standard for competence relates to whether the

rights of non-English speakers have been protected, even where there is some evidence that the

interpretation has not been entirely accurate. Ramirez-Dominguez, 140 Wash. App. at 244.

       Chen does not argue that his interpreters were unqualified, but rather that, due to the

differences between the Mandarin and Fuzhou dialects of Chinese, he could not understand the

formal or legal form of Mandarin used by his interpreters.

       In Ramirez-Dominguez, the defendant claimed on appeal that he could not adequately

understand his Spanish interpreter during trial because his primary language was Mixteco. 140
Wash. App. at 243. We held that the defendant’s rights were adequately protected because the record

showed that any confusion on his part flowed from his lack of familiarity with the judicial

proceeding, and not from an inability to understand his interpreter. Id. at 246. We distinguished

the case from two federal cases where the record was replete with evidence that the defendant in

fact did not understand the interpreter, including instances where the defendants or the interpreters

in those cases told the court that the defendant did not understand. Id. at 245-47 (citing Perez-

Lastor v. Immigration & Naturalization Serv., 208 F.3d 773 (9th Cir. 2000); Amadou v.

Immigration & Naturalization Serv., 226 F.3d 724 (6th Cir. 2000)).

       Here, as in Ramirez-Dominguez, the record does not support Chen’s contention that he did

not understand his interpreter, the guilty plea proceedings, or the consequences of his guilty plea.

Chen entered his guilty plea with the assistance of a Mandarin interpreter, and never raised any


                                                 8
No. 52801-1-II


concerns about the quality of the interpretation during that proceeding. Chen affirmed that he

understood the contents of his guilty plea and his plea agreement, and he repeatedly affirmed that

he understood the consequences of the plea. When the trial court asked Chen if he had any

questions, Chen asked only for the return of his car and other personal belongings and did not raise

any concerns about his ability to understand the proceedings.

       Although Chen informed defense counsel that his first language was the Fuzhou dialect

about a week before Chen pleaded guilty, he did not indicate at that time or during entry of his

plea that he did not understand his Mandarin interpreters or the proceedings. Chen swore in his

declaration that he understood “about 75-80% of conversational Mandarin,” although he said he

did not understand legal terminology. CP at 48. But as in Ramirez-Dominguez, Chen “did not

express any difficulty understanding the questions he was asked and did not ask for clarification

due to interpretation problems.” 140 Wash. App. at 246-47; see also State v. Aljaffar, 198 Wash. App.
75, 84, 392 P.3d 1070 (2017) (no Sixth Amendment violation for use of uncertified interpreter

because neither the defendant nor his attorney “ever indicated there had been any

misunderstandings with the interpreter or a breakdown in communication”).

       In addition, Chen’s interpreter signed a certification at the end of the plea agreement

swearing that the interpreter had translated the agreement into Mandarin, and that this was a

language that Chen understood. At the very beginning of the hearing to change Chen’s plea to

guilty, the interpreter confirmed that he had spoken with Chen that morning, and the interpreter

was satisfied that Chen understood and could communicate well with him. Chen told the judge

during the hearing that the plea agreement had been translated for him, he understood it, and he




                                                 9
No. 52801-1-II


did not have any questions about it. And he responded to questions posed to him during the change

of plea hearing in a logical way.

       We accordingly hold that Chen’s rights were adequately protected when he changed his

plea to guilty. Because Chen has not shown that he failed to understand the plea he entered or that

his plea was otherwise involuntary, he has not shown a manifest injustice. It was within the trial

court’s discretion to deny his motion to withdraw his guilty plea on this basis. See Teshome, 122
Wash. App. at 717.

C.     Immigration Consequences of the Guilty Plea

       Chen next argues that the trial court abused its discretion in denying his motion to withdraw

his plea because defense counsel did not effectively counsel him on the immigration consequences

of his plea. He also asserts that the lack of a Fuzhou interpreter impacted his communications with

his attorney. The State counters that defense counsel properly advised Chen that his offense was

deportable and she was not required to give Chen an informed answer about the timing of

deportation proceedings. We hold that the trial court did not abuse its discretion. Although there

is conflicting evidence in the record about what Chen understood, the trial court weighed that

evidence and we will not disturb the trial court’s resulting conclusion on appeal.

       1.      Ineffective assistance of counsel and counsel’s duty to advise of immigration
               consequences of pleading guilty

       “The Sixth Amendment right to effective assistance of counsel encompasses the plea

process.” State v. Sandoval, 171 Wash. 2d 163, 169, 249 P.3d 1015 (2011). To determine whether a

guilty plea was involuntary or unintelligent because of counsel’s inadequate advice, we apply the

two-part test from Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984). To demonstrate that he received ineffective assistance of counsel, Chen must show both

                                                10
No. 52801-1-II


that defense counsel’s performance was deficient and that the deficient performance resulted in

prejudice. Sandoval, 171 Wash. 2d 169.

       Defense counsel’s performance is deficient if it falls below an objective standard of

reasonableness. State v. Estes, 188 Wash. 2d 450, 458, 395 P.3d 1045 (2017). We strongly presume

that defense counsel’s performance was not deficient. State v. Emery, 174 Wash. 2d 741, 755, 278
P.3d 653 (2012).

       With respect to immigration consequences, if the applicable immigration law is clear that

an offense is deportable, the defense attorney must advise the defendant that pleading guilty makes

the defendant deportable. Sandoval, 171 Wash. 2d at 170. “If ‘the law is not succinct and

straightforward,’ counsel must provide only a general warning that ‘pending criminal charges may

carry a risk of adverse immigration consequences.’” Id. (quoting Padilla v. Kentucky, 559 U.S.
356, 369, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010)). With respect to counsel’s use of interpreters,

counsel’s performance is not deficient if the defendant did not indicate to counsel that they were

having trouble communicating. In re Pers. Restraint of Gomez, 180 Wash. 2d 337, 353-54, 325 P.3d
142 (2014).

       Where a defendant seeks to withdraw their guilty plea based on a claim of ineffective

assistance, they must show a reasonable probability that, but for counsel’s faulty advice, they

would not have pleaded guilty and instead would have insisted on going to trial. Sandoval, 171
Wash. 2d at 174-75. Because both prongs of the ineffective assistance of counsel test must be met,

the failure to demonstrate either prong will end our inquiry. State v. Classen, 4 Wash. App. 2d 520,

535, 422 P.3d 489 (2018).




                                                11
No. 52801-1-II


       2.      Chen’s counsel was not deficient in discussing with Chen the immigration
               consequences of his guilty plea or using a Mandarin interpreter for this discussion

       Here, defense counsel properly informed Chen that the crimes he was charged with

included a deportable offense. Chen nevertheless claims he was ineffectively counseled because

defense counsel told him “there was ‘little to no’ chance of Chen facing any immigration

consequences for his guilty plea,” and yet he was immediately detained by ICE upon his release

from jail. Br. of Appellant at 12 (quoting CP at 49). Defense counsel explained that she told Chen

that she “thought there was little chance of him getting picked up upon his release from custody”

in part because ICE had not issued an immigration hold to the jail. VRP (July 6, 2018) at 23, 29.

An equally pressing issue, therefore, is not whether defense counsel informed Chen of the

immigration consequences of pleading guilty, but whether her advice as to when ICE might detain

him constituted deficient performance.

       In Sandoval, defense counsel advised the defendant to plead guilty because he would not

immediately be deported and would have sufficient time to retain an immigration attorney to

ameliorate any potential immigration consequences of the guilty plea. 171 Wash. 2d at 167. The

defendant was then put in deportation proceedings while he awaited release from jail. Id. The

Washington Supreme Court held that defense counsel’s “categorical assurances nullified the

constitutionally required advice about the deportation consequences of pleading guilty.” Id. at 174.

“The required advice about immigration consequences would be a useless formality if, in the next

breath, counsel could give the noncitizen defendant the impression that he or she should disregard

what counsel just said about the risk of immigration consequences.” Id. at 173. “That Sandoval

was subjected to deportation proceedings several months later, and not ‘immediately’ as his



                                                12
No. 52801-1-II


counsel promised, makes no difference. Sandoval’s counsel’s advice impermissibly left Sandoval

the impression that deportation was a remote possibility.” Id.

       In his declaration, Chen stated that he was never able to communicate effectively with

defense counsel using a Mandarin interpreter. And defense counsel acknowledged that, in

hindsight, Chen might not have fully understood their conversations.

       But at the hearing on the motion to withdraw, defense counsel described her thinking, as

well as Chen’s when deciding to change his plea to guilty:

               [DEFENSE COUNSEL]: . . . And so, he was concerned about getting out
       of custody, and whether he would be deported. And so there was no ICE hol[d] on
       him, and we knew the offense was deportable, and so he wanted to get out of
       custody, and made the decision to plea[d] guilty.
               THE COURT: And [the interpreter] participated in this meeting that you
       had with Mr. Chen where you reviewed the plea agreement offer from the
       prosecuting attorney; is that correct?
               [DEFENSE COUNSEL]: Yes.

VRP (July 6, 2018) at 23.

       This case is somewhat similar to Sandoval in that, according to Chen, defense counsel left

Chen with the impression that deportation was a remote possibility when in fact it was not. 171
Wash. 2d at 174. But unlike the attorney in Sandoval, Chen’s counsel did not intend to leave Chen

with the impression that deportation was a remote possibility altogether, but rather apparently

informed him it was unlikely to occur exactly on the day of his release. Defense counsel correctly

advised Chen that he would be subject to deportation, but was wrong about the timing of

deportation. The problem arose not from counsel’s advice, but from Chen’s claimed

misunderstanding of that advice interpreted for him in Mandarin. Chen claims he understood that

there was little chance of ICE detaining him at all, as opposed to little chance of ICE detaining

him that day.

                                                13
No. 52801-1-II


       In Gomez, the defendant claimed she received ineffective assistance of counsel based on

her attorney’s failure to adequately consult with her through an interpreter. 180 Wash. 2d at 353. The

Supreme Court rejected her argument, noting that the attorney used an interpreter for most of their

conversations, the defendant never informed anyone of any ongoing problems communicating

with her attorney, and the trial transcript showed that both counsel and the court respected her need

for an interpreter. Id. at 353-54. No one indicated that Gomez did not understand the proceedings.
Id.

       Similar facts are present here in that Chen never indicated that he did not understand what

was happening or the implications of pleading guilty, and defense counsel believed throughout

their interactions that Chen understood her through the Mandarin interpreters. Although Chen did

eventually tell counsel that his primary dialect was Fuzhou, there is no indication in the record that

he told her that he was having problems communicating in Mandarin. Moreover, defense counsel

described to the trial judge how she and Chen approached his change of plea. They evaluated the

likely 10-year sentence if he were convicted after a trial, which counsel described as a “major

contributor,” the fact that his crime was deportable, and the lack of an immediate immigration

hold. See VRP (July 6, 2018) at 23-25. And defense counsel did not recognize any problems with

Chen’s ability to understand at the time.

       This situation is also similar to that in People v. Vicente-Sontay, 2014 COA 175, 361 P.3d
1046, a persuasive Colorado case. There, defense counsel used Spanish interpreters to

communicate with the defendant, despite the fact that the defendant was a native speaker of K’iche

from a specific area of Guatemala, and he only understood about 25 percent of the Spanish-

translated court documents he had received. Id. at 1049. Nevertheless, the court concluded that


                                                 14
No. 52801-1-II


counsel’s failure to obtain a K’iche interpreter did not constitute ineffective assistance because the

defendant “spoke sufficient Spanish to engage in meaningful communications,” “appeared in court

with Spanish interpreters numerous times, and neither he nor any of the interpreters indicated any

communication difficulties. To the contrary, [the defendant’s] answers to questions posed to him

were consistently responsive and appropriate.” Id. at 1055. Therefore, “[g]iven the evidence that

[the defendant] understood the substance of his conversations with trial counsel and his answers

during the providency hearing, trial counsel had no duty to inquire further as to whether he

sufficiently understood Spanish.” Id.; see also Gonzalez v. United States, 33 F.3d 1047, 1051 (9th

Cir. 1994) (attorney’s failure to obtain interpreter not deficient performance because the defendant

“never indicated to the court that he was experiencing major difficulty,” his answers to questions

were “consistently responsive,” and the record did not reflect any misunderstanding as a result of

language barrier).

       Here, defense counsel properly advised Chen that his offense was deportable and, unlike

in Sandoval, did not advise Chen that deportation was a remote possibility altogether. And the

record does not suggest that counsel failed to adequately consult Chen through an interpreter,

because Chen never gave her any reason to suspect at the time that he was not understanding her.

Even when he informed counsel that Fuzhou was his preferred dialect, he apparently did not

indicate that he had been having trouble understanding his Mandarin interpreters up to that point.

Although Chen and defense counsel both submitted declarations stating that Chen did not fully

understand their communications regarding immigration consequences, those declarations were

made with the benefit of hindsight. Defense counsel confirmed for the trial court at the plea

withdrawal hearing that when she had conversations with Chen using a Mandarin interpreter prior


                                                 15
No. 52801-1-II


to the change of plea hearing, he responded appropriately to questions and asked questions when

he did not understand something. Her recitation of the factors that they considered, including the

10-year potential sentence if Chen went to trial, as well as the lack of an immigration hold, were

not things that she thought he misunderstood.

       Without Chen indicating at that time that he was having trouble understanding her or his

interpreters, it was reasonable for counsel to proceed with the Mandarin interpreters and explain

Chen’s immigration risks the way she did. Moreover, the trial court heard evidence from defense

counsel at the withdrawal hearing that supported its conclusion that the Mandarin interpretation

was adequate and counsel did not perform deficiently. We strongly presume counsel was not

deficient, Emery, 174 Wash. 2d at 755, and we conclude that her decision to proceed with a Mandarin

interpreter was objectively reasonable. We also conclude that there was evidence in the record to

support a conclusion that Chen understood the relevant immigration consequences. The trial court

did not abuse its discretion by denying the motion to withdraw in light of defense counsel’s

description at the hearing of her discussions with Chen.




                                                16
No. 52801-1-II


                                         CONCLUSION

        We conclude that the trial court did not abuse its discretion when it denied Chen’s motion

to withdraw the guilty plea and we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     Glasgow, J.
 We concur:



 Maxa, P.J.




 Cruser, J.




                                                17